Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 1 of 27 Page ID #:4




                           EXHIBIT “A”
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 2 of 27 Page ID #:5
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 3 of 27 Page ID #:6
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 4 of 27 Page ID #:7
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 5 of 27 Page ID #:8
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 6 of 27 Page ID #:9
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 7 of 27 Page ID #:10
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 8 of 27 Page ID #:11
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 9 of 27 Page ID #:12
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 10 of 27 Page ID #:13
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 11 of 27 Page ID #:14
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 12 of 27 Page ID #:15
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 13 of 27 Page ID #:16
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 14 of 27 Page ID #:17
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 15 of 27 Page ID #:18
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 16 of 27 Page ID #:19
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 17 of 27 Page ID #:20
Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 18 of 27 Page ID #:21
   Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 19 of 27 Page ID #:22
                                                                                 R e se r ved f or C ler k ’ s F i le S tam p
          SUPERIOR COURT OF CALIFORNIA
             COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

Stanley Mosk Courthouse
111 North Hill Street, Los Angeles, CA 90012
PLAINTIFF(S):

Donald L Crawford, Sr.
DEFENDANT(S):

Experian Information Solutions, Inc et al
                                                                              CASE NUMBER:
                         ORDER TO SHOW CAUSE HEARING
                                                                             20STCV45908

To the party / attorney of record:
You are ordered to appear for an Order to Show Cause Hearing on __________     ________
                                                                 04/13/2021 at 9:00 AM in
          62
department____of             Stanley Mosk Courthouse
                 this court, ____________________________________________________________,
and show cause why sanctions should not be imposed for:
[✔]      Failure to file proof of service.

Failure to comply or appear may result in sanctions pursuant to one or more of the following: California
Rules of Court, rule 2.30 and rule 3.1340; Code of Civil Procedure sections 177.5, 575.2, 583.150,
583.310, 583.360, 583.410, 583.420, 583.430; and Government Code section 68608.

[✔]      To avoid a mandatory appearance all required documents must be filed at least 5 days prior to the
         date of the hearing.




          12/02/2020
Dated: _______________                              ____________________________________________
                                                                      Judicial Officer




                                         ORDER TO SHOW CAUSE HEARING
LACIV 166 (Rev. 09/08)                                                                    Cal. Rules of Court, rule 2.30
LASC Approved 06-04                                                                       LASC Local Rules, Chapter 7
 Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 20 of 27 Page ID #:23
                                                                                 Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Stanley Mosk Courthouse
111 North Hill Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Donald L Crawford, Sr.
DEFENDANT/RESPONDENT:
Experian Information Solutions, Inc et al
                                                                           CASE NUMBER:
                        CERTIFICATE OF MAILING                             20STCV45908

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Order to Show Cause Failure to File Proof of
Service upon each party or counsel named below by placing the document for collection and mailing so as
to cause it to be deposited in the United States mail at the courthouse in Los Angeles, California, one copy
of the original filed/entered herein in a separate sealed envelope to each address as shown below with the
postage thereon fully prepaid, in accordance with standard court practices.




    Donald L Crawford, Sr.
    702 N. Teakwood Ave
    Rialto, CA 92376




                                                    Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 12/2/2020                                     By:   P. Figueroa
                                                           Deputy Clerk




                                     CERTIFICATE OF MAILING
       Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 21 of 27 Page ID #:24
                                   Order on Co urt Fee Waiver                              Cte.rjc st8n'l,PJ date here •t>ett /Ol'IJ'J it lied.
      FW-003                       (Superior Court)
0      Person who asked the c-ourt to waive court fees:
                                                                                                                   FILED
                                                                                                        S"'trlDJ Cou~ d C.llcrria
                                                                                                          Comtyof lolAnge'ln
       Name-: Donald L Crawford, Sr.
       Slrt'Ct or mailing address: 702 N. T eakwood Ave                                                        12/02/2020
                                                                                                :hem R Cnr, Emo.iMOlcsl Oe•ofCotrl
       City: Rialto                             S1llt<: CA       Zip: .:
                                                                      9.:2,a
                                                                          37'-'6' - - -
                                                                                                  8y.             C. Gljit..J          DopAy
0      Lawyer, if person in(!) has one (name, fim, name, tu/dress.
       phont numbtr. t •mail. ""d Slat, &r nU111btr):
                                                                                          FIi 1r1 oourr name    and stteet add'!u:-
                                                                                            Superior Cou rt of California, County of
                                                                                                        Los Ange.les

                                                                                           Stanley Mosk Courthouse
                                                                                           111 North Hill Street
                                                                                           Los An[eles CA 90012
@ A ttquest 10 waive co urt fees was filed on (date):          12/02/2020
                                                                                          FIi 1r1 case numbel and name:
                                                                                           Case Number:
       O     The court made a previous fee wai\·tt order in this case o n (date):          20STCV45908
                                                                                           Case Name:
Read this form care/11/IJ'· All checked boxes@are court orders.                            --·-·"""°"°'Jl'l..-                    --IIIC•al

Notirr-: The- court may order you to answer questions aboUl your finances and later order you to payback the wai\'ed
fed. If diis happens and you do not pay. the court can make you pay the fees and also charge you collectjon fees. If thc,-e
is a change in your financial circumstances during this case that incrt-.ast"S your abilil)' to pay foes a nd costs. you must
nocify th< lrialcourc wilhin ti,·e da)'$. (Use fonn FW-010.) If you win yourcas<. !he uial coun may order !he Olher side
to pay the fees. If you sett le your civil casc- for SI0.000 or more, the trial court will ha,·c a lien o n the settlement in the
amount of lhe waived fees. The trial court may not dismiss the <:~e until the lien is paid.
                                      ~ Request to Waive Court Fees              0
0      After rc,,jewin.g your:
       th e cou.r t m.akes tlle following o rderS:
                                                                                      Request to Wallie Addllional Court Fees

       a.   0    The court g rants your request. as follows:
            (I) ~     Pet Wai,'t r. The court gran1S )'Our request a nd waives your COW1 fees and costs listed below. (Cal.
                     Rules ofCourt. rules J_jj and 8.8/8.) You ck> not have to pay the coW1 fees fo.:r the following:
                 • Filing paperS in .superior court                              • Court fee for p hone hearing
                 • Making copies a nd certifying copies                          • Giving nocjce and certi fi<:ates
                 • Sheriff's fee t o g ive notice                                • Sending papers to anotbe r <:oort department
                 • Reporter's fee for attendance at bearing or trial, if the court is nOI elec1r0njcaJJy record ing: the procttding
                  and you request that the rowt pro,,jde an official reporter
                 • Assessment for court in,·estigations under Probate Code section 1513. 1826, or I851
                 • Preparing. oertifying, copying,, and sending the clerk's transcript on appeal
                 • Holding in t rust the dq,osit for a reportet°'S transcript on appeal under rule 8. 130 or 8.834
                 • Making• 1ronscrip1 or ropy ofan official electronic recording under rule 8.835
            (2) 0     Additional Ftt \Va h ·tr. The CO-Uf1 srnnts your request and wa.1\'es: your addition.a] superior court fees
                      and costs: that are<:hed:ed below. (Cal. RuleJ o/Court. n,le 336.) You do not have to pay for the
                      c hecked items.
                      0 Jury fees and expenses                             0 Fees for a peaoe officer to testify in court
                      0 Foes :for court-appointed cxpert.s                 D Court-appointed interprete r fees for a witness
                      0 Other (.<pe<ijj,) : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
~~-~ - ·--=•oo,,                          Order on Court Fee Waiver (Superior Court)                                         FW.403, Page, 1 CC 3
,__a.... i. t&lt. .....lOl')'J:'Of'Yl'I
a.--c...168834..)
Oal.~ d Ou\.ut SSl
                                                                                         CaH Number:
      Case 2:21-cv-00116-DSF-JPR
Your name:  Donald L Crawford O S r. Document 1-1 Filed 01/06/21 Page 22 of5908
                                                                 20STCV4    27 Page ID #:25

    b.   O The icourt denies your ftt woin         r reque.st beca~e:
               Warning! If you miss the deadline below, the court cannot process ycu request for hearing or the cowt pape,s
                                                 Ir the papers w.re • notice of appNI. lhl appNI may ti. dl.llNl1od .
               )'OUI fllod with your original reqUNt

         (I) Your request ii incomplc1c. You have 10 days ,rncr 1he clerk give.s notice of this Order (M!e da1e or sm'ice D
             on mcxt paE,.ie) to:
                    • Pny your foe• and costs, or
                    • File a new revi31Ct1 rcque.it 1hnt includes the incomplete iltm!i fo,.tcd:
                       D Belo"' 0 OnAuaehment 4b( I)




         (2) 0     11,c infom,otion you provtdcd on the rcquci.l ihow~ thnt )'OU ore not eligible for d,e fee Y1.aiver you
                   requesred for 1he reason< stated: D Below D On A11achmcn141,(2)




                    The court ho~ enclosed a blank Request/or J/ea,•/,,g About Court Fee Wower Order (Superior Court)
                    (fonn FW-006).You ha,c 10 days after 1he cleric gj,e< no<ice of 1his order (see date of .crvice below) 10 :
                       • Pay your fe.es and cos-ts in full or the amount Iisled inc bt-low, or
                       • Ai.k for 11 hearing in order to :.how the ,court more information. (Us~/orm FW..006 ro requ~st
                         hearing.)

    c. (I)     0 The coun needs more informa1ion to decide "'hcther to g,an1your rcque)I. You rnu).1 go to coun on 1he
                   date on page 3. The hearing\\ iU be about the que-stions re,garding your e.ligibility that are stated:
                   D   Dclow O On Alll1cl11~n14c(I)




         (2)   0    Bring 1he i1ems of proof to support your request, if reasonably available, 1hat art: li.s1ed:
                    D Dclow D On At1achmen1 4e(2)




                                                       his is a Court Order.
R,w, ~ \,   201~
                                      Order on Court Fee W aiver (Superior Court)                                FW-003, Page 2 Of 3
        Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 23 of 27 Page ID #:26
                                                                                                     Case Number:
 Your name: !Donald l Crawford!_ S r.                                                                20STCV45908

                                                                                  Nrune and address of court if diffcren1 from abcwc:

         Hearing       t+ Date:_ _ _ _ _ _ _ Time:
          Date           Dept: _ _ _ _ _ _ _ Room: _ _ __



         Warning! tt Item c(1) is clled<ed. and yoo do not go to coun on yoor hearing date. lhe fudge wlO deny yoor
         request to waive coun fees. and you wll ~v!!._\P JJ~~.tp.~X.~~Sn!!_yg.J,.'!'iss that deadline. the court cannot
         proce8s tile ooun papets yoo lil6d with yolJIY1iQbilsr'ltlhll1'i!P8!s'mlr.rMti:11'& appeal tile appeal may b6
         dismissed.                                                    ~      l , rl i .=a h.1!'.l


        Date: 12/02/2020
                                                         Sig11a111re <Jj(Chetk ontJ:        □ Judri,/Of/'-          ~ Clerk. IA!pul)'



                                                   Request for Accommodations

                      Assistive lfatening sy:,1cms, computcNwisted real•timc captionin& or sign langunge interpreter sco•ices
                      are available if you ask at lc:a.st five days before the hearing. Contact the cler\:'s office for R~11es1for
                      Accommodations by Persbns Wuh D,sabili11~i; and Response (form MC-410). (Civ. Code., § 54.8.)




                                                        Clerk's Certificate of Service
I certjfy that I a m not involved in this case- and (check one):
0 I handed a c0py of ihi.s Order to tht party and attorney. if any. listed ln (D and@. at the court, on lhe dare below.
0   This order ,;;,,•as mailed first ebbs, postage paid. 10 tl1e party and onomcy, if any. al the addrcssc:, listed in (Dand@.
    from (c-,ry) : Los Angeles                             • Ca.liforn.ia. cm the dare bdo~·-
    0 A certificare of maiJjng is attached.
        Date: 12J0212020                                     Shem R. Carter, Executive Office, / Cieri< of Court

                                                                       Clerk, by C. Grijalva                                     • Deputy
                                                                       N ame:




                                                       This Is a Court Order
AIW ~       t. 2019                                                                                                        fW-003 , Page S Of 3
                                        Order on Court Fee Waiver (Superior Court)
          Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 24 of 27 Page ID #:27
                                                                     ~11)1(:lt!IO f.fe .....jl
                  SUPERIOR COURT OF CALIFORNI A
                      COUNTY OF L OS ANGEL ES
  COURTHOUSE AOCR(SS:                                                                                           FILED
 Stanley Mosk Courthouse                                                                                 S~cr CllU~ ol Caij"rl•
                                                                                                             11\lyol I.OIAngtltl
 111 No.rth Hill Street, Los Angeles, CA 90012
                                                                                                             12/02"1020
                      NOTI CE OF CASE ASSIGNMENT                                               9wmRC#'b' EMCUMOlcs/Oe•ofCo~
                                                                                                 By            C. Grijalva         o.,,uiy
                              UNLIM ITED CIVI L CASE

                                                                                        CA!IE NUM:IEA.

  Your ca!W is llSllignC'd For all purposts to lhc j udicial officrr indicated below,   20STCV45908

                               'l'H IS F'ORM IS '1' 0 BE SERV~'.D Wl'l'H 'l'H E SUMMONS AND COMPLA IN'r

                 ASSIGNED JUDGE                DEP'f     ROOM                     ASSIG NED JUDGE                    DEP'f    ROOM
    ti'    IMichael L. Stem                   62                          I




    Given I() lite Plai1uiffiCroH•Com1)lfli na11r/Auomcy or Record   Sherri R, Carter, Executive Officer / Clerk of Court
    oo 12(P2~ 020 _                                                           By C.,G_ill,llva                                • Dcpllt)' C1c1k
                   (lllite)
LAC1V IQ0(- 1!11a1             NOTICE OF CASE ASSIGNMENT- UNLIMI TED CIVIL CA SE
LA.SC ApplO'Wld 06l'08
        Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 25 of 27 Page ID #:28
                                            liSSTH1 1CTIONS fQB HAND! ING I /NI IMITfn n v, , C'd:Sf"S
The (ollowing critical provisions of the Cali(omia Rules o(Court., Tide 3, Di\'ision 7, ,BS appliaibk in the Superior Court, arre summarittd
for your assistance.
APPLIC AT ION
The Division 7 Rules were cffc<cive January I, 2,007. They apply to all gfflefal civil roses.

eu1QUITY OYt'Hfflllt'H urn f S
The Divisio n 7 Rules shall ha\'c priority over all .ocher Local Rules to the cxtcm 1hc 01hcrs arc ineonsistcm.
CHALU:N<;i;: TO A.S.~J(;Nf.D .IUD( a ,:
A challenge uOOcr Code o f Ci\'il Procedure: Section 170.6 mus. be made wiihin 15 da)'1' oiler notice: or 011s:ignmcm for all p1.1rpo,,c,
10 a j udge.   or if a pany hos not ycc appeared, wilhin 15 dny, of 1hc !irs1 nppetirancc.

TIMt' S'Cd:NIHBOS
Cases tillSig ned to the lnde1>cnden1Calend3ring Coun, will be subjc:cc IO ,,rocc:ssing under the following time s:tnndal'W,:

<:QM Pl,A.INTS
A ll eomph1ints shall be 54:rvcd within 60 dnys of fi ling nnd proof of service shaJI be lilcd wilhin 90 dnys.

CRO...'i;..'i.-CO~IPLAINTS
Without lca\'C of oourt first being obtainod. no cross--oomplaint may be lilod by any party after their answer is filod. Cross•
oompln.ints shall be ser.,.od within 30 days of the !filing date and a proof ofs«Vice tikd within 60 days of the tiling date.

S'l't\l PS c·oNffHf'.:!SCE
A status conference will be sc.hcdulod by the assigned Independent Calendar Judge oo later than 270 days after the l:iJing, of the
oomplaint. Counsel must be fully prcparod to d iscuss the following issues: altc-mativ e dispute resolution. bifumuion. seuk-me-nt.
trial date. and expert witnesses.

f'JNd: 1 Sl Ail 1SC'ON f't·Hf"•:\'Cf
The Court will require the panics to attend a 6.-na l status oonferencc noc more than 10 days before the schodulcd trial date. A U
parti~ sha:U have nkNions in liminc. bifurtatioo motions. statements or major cvidmtiary issues. dispos:itivc m04ions. rtqu"tSttd
form jury instruction~ spedal jury instructions. and spedaJ jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this oonfercnce. At least five days bc(ore this conference. counsel must a lso have exchanged
lists of exhibits and wimcss.cs, and have submitted to the coun a brier siatement of the case to be read to the jury panel as rrquircd
by Chapter ·l'hree of the Los Angeles Superior Coun Rules.

SANCTIONS
The court will impose appropriate sanctions (OI' the failure or refusal to comply with Chapter Thrcc Rules. orders made by the
Coun, nnd time SUlndards or deadlines established by the Court or by the Chapccr Thrrc Rules. Such sanctions may be on a party,
or ifnppropriate,on counsel fora pany.
Thili l,;: no!l :t complet e d t .lint :ttio11 of the Division 7 or C bapte;r Thrtt R ult li, and adht"tt11ce only t o lht :111'.Mwt p rovl1iiM111i l,;:
lhN•tfott 1101 :11 111:1r:t11tff :111:11ins t the im po ~i tion of 1i:t11Cl io n~ undtr T rial Cour t D" lay Rt d11ctio11. C11rt rul rt adin ~ :1100
<"Ompliuce with lhe 11c:1u11I Cb:tpttr RuleJ iJ imptnit h·c.

C 11,ss Aclicuu
Pur1111~ni 10 Local Ruic 2.3. all claiiili aciions i;.hal I be lilod 111 the Suinlcy Mod,: Counhmusc and an: randomly 1H11ignod 10 a complex
judge 01 the <bignatod complex coun.hou'Sc. I( 1hc ca.ic iii found nol 10 be a clmu t0e1ion i1 will be rccumcd 10 an lndcpcndcn1
Calcnd~r Court.room (or all purpo11e11,

• a►ro vi , i.,n:1llv   fomplf~ ( 'JI$ :"
Cases filed a11 pro\'isionnlly oomplcx 11re iniLia Uy assigned IO the Supc:rvising Judge of complex lit.ignlion for dccerinin111tion of
oomplcx status. If the cn:M: iJ dccmcd to be complex wilhin the meaning of Califonia Rules of Court 3.400 cC Jeq.• it will be
randomly u~igncd to a complex j udge nt the designated complex oourthouse. If the: case is found not IO be complex. it will be
returned lo an Independent C.aJendnr Courtroom for all purposa..




LACIV 190(Rev6118)                  NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC AilPrcwecl 05/06
     Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 26 of 27 Page ID #:29
                                                                                                      Reserved for Clerk’s File Stamp
              SUPERIOR COURT OF CALIFORNIA
                 COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:
Stanley Mosk Courthouse
111 North Hill Street, Los Angeles, CA 90012
 PLAINTIFF:
 Donald L Crawford, Sr.
 DEFENDANT:
 Experian Information Solutions, Inc et al
                                                                                               CASE NUMBER:
              NOTICE OF CASE MANAGEMENT CONFERENCE                                             20STCV45908
TO THE PLAINTIFF(S)/ATTORNEY(S) FOR PLAINTIFF(S) OF RECORD:

You are ordered to serve this notice of hearing on all parties/attorneys of record forthwith, and meet and confer with all
parties/attorneys of record about the matters to be discussed no later than 30 days before the Case Management Conference.
Your Case Management Conference has been scheduled at the courthouse address shown above on:

                                     Date:                     Time:                  Dept.:
                                             05/19/2021                11:00 AM                 62

NOTICE TO DEFENDANT:            THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
                                  DEFENDANT FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.

Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement
may be filed jointly by all parties/attorneys of record or individually by each party/attorney of record. You must be familiar with the
case and be fully prepared to participate effectively in the Case Management Conference.

At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to, an order
establishing a discovery schedule; an order referring the case to Alternative Dispute Resolution (ADR); an order reclassifying the
case; an order setting subsequent conference and the trial date; or other orders to achieve the goals of the Trial Court Delay
Reduction Act (Gov. Code, § 68600 et seq.)

Notice is hereby given that if you do not file the Case Management Statement or appear and effectively participate at the Case
Management Conference, the Court may impose sanctions, pursuant to LASC Local Rule 3.37, Code of Civil Procedure
sections 177.5, 575.2, 583.150, 583.360 and 583.410, Government Code section 68608, subdivision (b), and California Rules of
Court, rule 2.2 et seq.


        12/02/2020
Dated: ________________________                                                   ________________________________
                                                                                            Judicial Officer

                                                    CERTIFICATE OF SERVICE

I, the below named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a party to the cause
herein, and that on this date I served the Notice of Case Management Conference upon each party or counsel named below:

✔                                                                 Los Angeles
    by depositing in the United States mail at the courthouse in _______________________,   California, one copy of the original
    filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

    by personally giving the party notice upon filing of the complaint.
     Donald L Crawford, Sr.
     702 N. Teakwood Ave
     Rialto, CA 92376
                                                                           Sherri R. Carter, Executive Officer / Clerk of Court

        12/02/2020
Dated: __________________                                                                                P. Figueroa
                                                                                                     By ________________________
                                                                                                                 Deputy Clerk
LACIV 132 (Rev. 07/13)                                                                                        Cal. Rules of Court, rules 3.720-3.730
LASC Approved 10-03
                                          NOTICE OF                                                           LASC Local Rules, Chapter 7KUHH
For Optional Use                CASE MANAGEMENT CONFERENCE
 Case 2:21-cv-00116-DSF-JPR Document 1-1 Filed 01/06/21 Page 27 of 27 Page ID #:30
                                                                                  Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Stanley Mosk Courthouse
111 North Hill Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Donald L Crawford, Sr.
DEFENDANT/RESPONDENT:
Experian Information Solutions, Inc et al
                                                                            CASE NUMBER:
                        CERTIFICATE OF MAILING                              20STCV45908

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Notice of Case Management Conference upon
each party or counsel named below by placing the document for collection and mailing so as to cause it to
be deposited in the United States mail at the courthouse in Los Angeles, California, one copy of the original
filed/entered herein in a separate sealed envelope to each address as shown below with the postage
thereon fully prepaid, in accordance with standard court practices.




    Donald L Crawford, Sr.
    702 N. Teakwood Ave
    Rialto, CA 92376




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 12/2/2020                                     By:   P. Figueroa
                                                           Deputy Clerk




                                      CERTIFICATE OF MAILING
